Elliott, J.:
Steven D. Hemphill appeals the trial court’s assessment of attorney fees, claiming the trial court erred in failing to consider his financial resources or the nature of the burden of imposing the fees. We reverse and remand.
Hemphill pled no contest to various crimes. He was sentenced to serve 12 months in county jail in each case with the sentences to run consecutively. In addition, Hemphill was ordered to pay a $2,500 fine for each of the two driving while under the influence convictions, plus $415 for attorney fees in each case and the $50 Board of Indigents’ Defense Services (BIDS) application fee in each case.
Hemphill claims the trial court erred when it ordered him to reimburse BIDS for attorney fees without considering his financial resources.
K.S.A. 2004 Supp. 22-4513 provides:
“(a) If the defendant is convicted, all expenditures made by the state board of indigents’ defense services to provide counsel and other defense services to such defendant or the amount allowed by the board of indigents’ defense reimburse*140ment tables as provided in K.S.A. 22-4522, and amendments thereto, whichever is less, shall be taxed against the defendant and shall be enforced as judgments for payment of money in civil cases.
“(b) In determining the amount and method of payment of such sum, the court shall take account of die financial resources of the defendant and the nature of the burden that payment of such sum will impose. A defendant who has been required to pay such sum and who is not willfully in default in die payment thereof may at any time petition the court which sentenced the defendant to waive payment of such sum or any unpaid portion thereof. If it appears to die satisfaction of the court tiiat payment of the amount due will impose manifest hardship on the defendant or the defendant’s immediate family, the court may waive payment of all or part of the amount due or modify the method of payment.”
The State argues the trial court considered evidence of Hemphill’s financial resources before assessing the fees; tire record does not support this claim. The transcript of die sentencing hearing does not show the court considered his financial resources, and the presentence investigation report does not contain any information on Hemphill’s resources. Likewise, the statement by Hemphill’s attorney that he wanted to resolve matters quickly so he could help support Iris family does not show the trial court considered Hemphill’s financial resources.
The question on appeal, therefore, becomes whether the trial court was required to consider Hemphill’s financial resources before assessing the attorney fees. Our court is divided on this issue.
In State v. Robinson, 33 Kan. App. 2d 773, 109 P.3d 185 (2005) (petition for review pending)  , a panel ruled the trial court did not err by failing to consider defendant’s financial resources before assessing attorney fees. The Robinson dissent argued the language of the statute required the court to consider defendant’s financial resources at the time it assessed the fees. Robinson, 33 Kan. App. 2d at 784-86 (Greene, J., concurring in part and dissenting in part).
Another panel of this court in State v. Ellis, No. 91,037, unpublished opinion filed June 4, 2004, found the trial court erred in failing to consider defendant’s financial resources before assessing attorney fees, ruling K.S.A. 2004 Supp. 22-4513 and K.S.A. 2004 Supp. 21-4603d(i) required the trial court to malee a record of its considerations of defendant’s resources before assessing fees.
*141On appeal, we presume the legislature expressed its intent through the language of the statutory scheme. If tire language is plain and unambiguous, we must give effect to the language as written without stating what the law should or should not be. See State v. Gordon, 275 Kan. 393, 397, 66 P.3d 903 (2003). In this regard, ordinary words are to be given their ordinary meanings without adding something that is not readily found in the statutes nor ehminating that which is readily found in the statute. State v. Manbeck, 277 Kan. 224, Syl. ¶ 3, 83 P.3d 190 (2004).
We choose to follow Ellis.
K.S.A. 2004 Supp. 22-4513(a) states all BIDS expenses shall be taxed against defendant. K.S.A. 2004 Supp. 22-4513(b) states the trial court shall take into account defendant’s financial resources and further provides a defendant may petition the court at any time to waive the imposition of fees.
K.S.A. 2004 Supp. 21-4603d(i) provides the trial court shall order defendant to reimburse the State for its expenses in providing services for defendant and that the trial court shall consider the financial resources of defendant in determining the amount and method of payment of that sum.
Both statutes expressly state the trial court shall consider defendant’s financial resources when assessing attorney fees. These explicit words should not be written out of existence. The clear language should be enforced as written.
Simply put, requiring the trial court to state on the record it has considered defendant’s financial resources before it assesses the fees does not, in our opinion, impose a substantial burden on the trial courts. Requiring a trial court to hold a second hearing would, we feel, impose a greater burden.
If tire court states on the record it has considered defendant’s financial resources at the time it assesses fees, a second hearing would be required only if defendant were to petition the court for a waiver. If the trial court does not consider defendant’s financial resources at the time of the initial assessment, under K.S.A. 2004 Supp. 22-4513(b) and K.S.A. 2004 Supp. 21-4603d(i), it would be required to hold a second hearing to determine defendant’s financial resources before attempting to collect any fees assessed.
*142Reversed and remanded for further proceedings in accordance with this opinion.